                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

BONNIE BUFFORD,                        )
                                       )
             Plaintiff,                )
                                       )
       v.                              )                       CV 118-034
                                       )
ANDREW SAUL, Commissioner of Social    )
                        1
Security Administration,               )
                                       )
             Defendant.                )
                                  _________

                                            ORDER
                                            _________

       Before the Court is Plaintiff’s motion for attorneys’ fees pursuant to the Equal Access to

Justice Act (“EAJA”). (Doc. no. 26.)        Because Attorney Michael Phillips is not admitted to

practice before this Court, Plaintiff shall submit a recalculation of the fees sought in this matter,

which calculates Mr. Phillips’s time at paralegal rates, along with any information concerning

reasonable paralegal rates, within seven days of this Order.

       SO ORDERED this 26th day of July, 2019, at Augusta, Georgia.




       1
       Pursuant to Fed. R. Civ. P. 25(d), the Court DIRECTS the CLERK to substitute
Andrew Saul, Commissioner of Social Security Administration, as the proper Defendant.
